EXHIBIT 10.1

 

EXECUTION VERSION 

 

 

AMENDMENT TO LETTER AGREEMENT
This Amendment to Letter Agreement ("Amendment"), effective as of March 13, 2017
("Effective Date"), is by and among Foresight Reserves, LP ("Reserves"), for
itself and as attorney in fact for the Other Investors (collectively with
Reserves, "FRLP"), Murray Energy Corporation ("MEC") and Foresight Energy, LP
("FELP"). FRLP, MEC and FELP are each a "Party" and are collectively the
"Parties."
Recitals

A. The Parties previously entered into that certain letter agreement dated
August 30, 2016 relating generally to refinancing the Second Lien Exchangeable
PIK Notes due 2017 ("Letter Agreement").

B. The Letter Agreement may not be amended nor any provision waived or modified
except by an instrument in writing signed by MEC, FELP and Reserves (on behalf
of FRLP).

C. The Parties desire to enter into this Amendment to amend the Letter
Agreement.

Agreement
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

1. Definitions.

1.1. "FRLP Exchangeable Notes Amount" has the meaning assigned in the Letter
Agreement.

1.2. "FRLP Participation Amount" means the sum of the FRLP Second Lien Notes
Amount and the FRLP Exchangeable Notes Amount.

1.3. "FRLP Second Lien Notes" means the Senior Secured Second Lien PIK Notes due
2021 in an initial aggregate principal amount of $15,226,000 issued by the
Issuers to FRLP pursuant to the Indenture dated August 30, 2016.

1.4. "FRLP Second Lien Notes Amount" means the sum of the initial aggregate
principal amount of the FRLP Second Lien Notes plus accrued and unpaid interest
thereon.

1.5. "Global Refinancing" means any transaction or series of transactions
related to the refinancing of approximately $1.4 billion of debt of FELP and its
subsidiaries under the terms and conditions generally described in the
confidential preliminary offering circular dated March 8, 2017 ("Offering
Circular").

--------------------------------------------------------------------------------

1.6. "New First Lien Term Loan Facility" means the secured term loan facility or
series of secured term loan facilities generally conforming to the "New Term
Loan" described in the Offering Circular.  For the avoidance of doubt, a "New
First Lien Term Loan Facility" does not include any revolving credit facility.

1.7. "New Second Lien Notes" means the second lien debt securities or series of
second lien debt securities generally conforming to the Second Lien Senior
Secured Notes due 2024 described in the Offering Circular.

1.8. "Term" means the period of time beginning on the Effective Date and ending
on the date this Amendment is terminated as set forth herein.

2. Waiver; Indenture Election.

2.1. The Parties waive, for the duration of the Term (and, if the Global
Refinancing is consummated during the Term, permanently), the requirements set
forth in numbered paragraph three (3) and numbered paragraph four (4) of the
Letter Agreement.

2.2. For all purposes under the Indenture (as defined in the Letter Agreement),
FRLP shall be deemed to have elected to have its FRLP Exchangeable Notes
redeemed for cash. For the avoidance of doubt, the preceding sentence does not
affect the rights of FRLP to participate in the Global Refinancing as set forth
herein or any other rights of FRLP pursuant to this Amendment.

3. FRLP Participation Right.

3.1. FRLP shall have the right, at its option, to participate, as a lender or
purchaser (as the case may be), in any tranche or series of any New First Lien
Term Loan Facility and any New Second Lien Notes, up to an initial aggregate
principal amount not to exceed the FRLP Participation Amount.

3.2. If FRLP exercises such right, FRLP may elect to lend or purchase notes (as
the case may be) under any tranche or series of any New First Lien Term Loan
Facility or New Second Lien Notes up to any amount of initial principal:
provided, that the aggregate amount of all principal lent and the principal
amount of all notes purchased by FRLP shall not exceed the FRLP Participation
Amount; provided further, that, subject to FRLP's right to elect to lend money
or purchase notes, as applicable, under the terms and conditions described in
this Amendment in any allocation it chooses (not to exceed, in the aggregate,
the FRLP Participation Amount), FRLP’s participation as a lender or purchaser
(as the case may be) shall be on the same terms as other lenders or purchasers
(as the case may be) in respect of the New First Lien Term Facility or New
Second Lien

 
2

--------------------------------------------------------------------------------

Notes, as applicable, and FRLP will participate through the same process as
other lenders (including by interacting with the arrangers, in the case of the
New First Lien Term Facility) or other purchasers (including by purchasing
through the initial purchasers, in the case of New Second Lien Notes).

3.3. FELP and MEC shall, and shall cause their respective affiliates to,
exercise commercially reasonable efforts to keep FRLP reasonably informed of the
terms and conditions proposed for any New First Lien Term Loan Facility and any
New Second Lien Notes, which efforts shall include (i) promptly delivering to
FRLP copies of all contracts and agreements (including drafts thereof) proposed
to be adopted or entered into in connection with the Global Refinancing and all
other documents related thereto; and (ii) permitting a representative of FRLP to
be included on all market update calls and similar communications with potential
lenders related to the Global Refinancing.

3.4. FRLP shall communicate an election to participate (or not participate) in
any New First Lien Term Loan Facility or any New Second Lien Notes by delivering
written notice (a "Participation Notice") by email (delivery receipt requested)
to the email address of Robert D. Moore, which must be delivered before the
deadline set by FELP and its advisors for the submission of bids from third
party lenders or purchasers, as applicable, to participate in the relevant
portion(s) of the Global Refinancing ("Bid Deadline"). Based on the overall
marketing process for the New First Lien Term Loan Facility and New Second Lien
Notes, there may be separate Bid Deadlines for each of the New First Lien Term
Loan Facility and New Second Lien Notes.   Such Participation Notice shall
identify the facility (or facilities) and, if applicable, the series or
tranche(s) in which FRLP elects to participate and the amount of principal to be
lent or principal amount of notes to be purchased (as the case may be) in
connection with such election. FELP shall deliver notice of the applicable Bid
Deadline to FRLP as soon as reasonably practical. Failure to deliver a
Participation Notice before the Bid Deadline shall be deemed an election not to
participate in the New Term Loan or New Second Lien Notes. FRLP shall also take
such actions as are necessary or required by the arrangers or initial
purchasers, as applicable, in respect of the New First Lien Term Loan Facility
or New Second Lien Notes to receive an allocation.  FELP shall take such actions
as are necessary or required by the arrangers or initial purchasers, as
applicable, in respect of the New First Lien Term Loan Facility or New Second
Lien Notes to ensure that FRLP receives its elected allocation with respect
thereto.

 
 
3

--------------------------------------------------------------------------------

3.5. FELP shall not, and shall cause its affiliates not to, consummate any part
of the Global Refinancing unless FRLP has been afforded its participation rights
in accordance with this Amendment.

3.6. If FRLP has elected to participate in a financing in accordance with this
Amendment, FELP may not, and shall cause its affiliates not to, agree to any
amendment, modification or change to the terms of such financing prior to the
closing of the Global Refinancing without the prior written consent of FRLP.

3.7. During the Term, FELP shall not, and shall cause its affiliates not to,
amend, replace, refinance, retire, redeem, purchase, sell, incur or issue any
debt (other than trade accounts payable, letters of credit, guaranties and
similar debt incurred in the ordinary course of business) except in connection
with the Global Refinancing. For the avoidance of doubt, the foregoing sentence
does not prohibit borrowing under FELP's, Foresight Energy LLC’s or their
respective subsidiaries’ revolving credit facility as it exists on the date
hereof or accounts receivable financing facility as it exists on the date
hereof.

3.8. The Parties agree that compliance with the terms set forth in this
Agreement will be deemed to satisfy all of the Parties' obligations under
numbered paragraph three (3) and numbered paragraph four (4) of the Letter
Agreement: provided, that if FELP complies with this Agreement and the
arranger(s) or initial purchaser(s) (as the case may be) do not allocate to FRLP
the amount of principal elected by FRLP to be lent or principal amount of notes
elected by FRLP to be purchased (as the case may be) (not to exceed, in the
aggregate, the FRLP Participation Amount), then the Parties' obligations under
numbered paragraph three (3) and numbered paragraph four (4) of the Letter
Agreement shall be deemed to have not been satisfied.

4. Termination.

4.1. This Amendment may be terminated by any Party by the delivery of written
notice to the other Parties at any time on or after April 17, 2017.

5. Miscellaneous.

5.1. The Parties shall give such additional assurances and shall perform such
additional acts, and shall cause their respective affiliates to give such
additional assurances and perform such additional acts, as may be reasonable to
give effect to the intent of this Amendment.

5.2. Any capitalized term used but not defined herein shall have the meaning
assigned in the Letter Agreement.

 
4

--------------------------------------------------------------------------------

5.3. Except as modified in accordance with this Amendment, the terms and
conditions of the Letter Agreement shall remain in effect.

[Signature page follows]
 
 
 
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this AMENDMENT TO LETTER AGREEMENT
as of the date first written above.
FORESIGHT RESERVES, LP,
for itself and as attorney in fact for the Other Investors 
   
FORESIGHT ENERGY LP 
        By:  Foresight Energy GP LLC, its General Partner                       
/s/ Paul Vining
   
/s/ Robert D. Moore
 
Name: Paul Vining
   
Name: Robert D. Moore
 
Title:   President
   
Title:   President and Chief Executive Officer
                      MURRAY ENERGY CORPORATION                                 
     
/s/ Robert D. Moore 
       
Name: Robert D. Moore 
       
Title:  Executive Vice President, Chief Operating
Officer and Chief Financial Officer 
       

 
 
 
[Signature Page to Letter Agreement Amendment]

--------------------------------------------------------------------------------